Head, Presiding Justice.
The bill of exceptions recites that on February 15, 1962, the judge of the superior court by letter declined to sanction the petitioner’s application for writ of habeas corpus. This refusal to sanction is assigned as error. The certificate of the judge recites that the bill of exceptions was tendered on February 23, 1962, and it was certified on April 13, 1962. In the bill of exceptions the unsanctioned petition is specified as material to an understanding of the assignment of error. The clerk of the superior court has certified and sent to this court twenty-two pages of what purports to be the petition for habeas corpus and the exhibits. The clerk certifies that these papers were filed in his office on April 16, 1962. These documents are not incorporated in the bill of exceptions, nor attached thereto and identified as exhibits, and they are not identified by the trial judge by certificate or otherwise. Held:
Under the ruling of this court in Blanchard v. Balkcom, 217 Ga. 334 (122 SE2d 215), the applicant’s petition for writ of habeas corpus is not properly certified, is not legally before this court, and the alleged error can not be reviewed.

Writ of error dismissed.


All the Justices concur.